Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 05/31/2019 has been considered by Examiner and made of record in the application file.

Reasons for Allowance


3.    Claims 1-10 are allowed over the prior art record.

4.    The following is an examiner’s statement of reasons for allowance:

Vija et al. (U.S. PAT. 8,674,315) teaches quality control in image space for processing with an input data set. A method includes providing an image object, including multiple voxels, and an input data set. A data model is determined from the image object. A cumulative distribution function (CDF) for the input data set is determined from the data model and the input data set based on a plurality of projections. The CDF is transformed to an image cumulative distribution function (ICDF) in object space. The ICDF represents a number of 

Wang et al. (U.S. PAT. 10,255,696) teaches for generating an image. At least one processor, when executing instructions, may perform one or more of the following operations. When raw data is received, a plurality of iterations may be implemented. During each iteration, a first voxel value relating to a first voxel in an image is calculated; at least a portion of a second voxel may be continuously changed with respect to at least a portion of the first voxel value; the image may be transformed to a projection domain to generate an estimated projection based on the first voxel value and the second voxel value; a projection error may be obtained based on the estimated projection and the raw data; and the image may be corrected or updated based on the projection error.

Consider claims 1-10, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest selecting a voxel of the normalized standard space nuclear image and collecting values of a plurality of neighbor voxels to form a voxel value set by a processor; conducting a data augmentation algorithm by the processor, data of the voxel value set being increased to generate a voxel distribution function; calculating an expected value of a distribution relationship of the voxel distribution function and calculating a first standard deviation of a portion over the expected value and a second standard deviation of a portion lower than the expected value by the processor; repeating the above steps by the processor to calculate the expected value, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649